Name: Commission Regulation (EC) NoÃ 491/2006 of 27 March 2006 amending Regulation (EC) NoÃ 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) NoÃ 1766/92
 Type: Regulation
 Subject Matter: tariff policy;  trade;  cooperation policy;  information and information processing;  international trade;  plant product
 Date Published: nan

 28.3.2006 EN Official Journal of the European Union L 89/3 COMMISSION REGULATION (EC) No 491/2006 of 27 March 2006 amending Regulation (EC) No 2375/2002 opening and providing for the administration of Community tariff quotas for common wheat of a quality other than high quality from third countries and derogating from Council Regulation (EEC) No 1766/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 12(1) thereof, Whereas: (1) In the light of the experience gained in applying Commission Regulation (EC) No 2375/2002 (2), certain provisions of that Regulation should be clarified and simplified. In order to improve monitoring of imports under that tariff quota, it is necessary to allocate a serial number to each subquota. It should also be recalled that import licence applications are to be submitted in accordance with Commission Regulation (EC) No 1291/2000 (3) and that the applicant must therefore lodge a security on the day when the licence application is submitted. (2) In order to ensure that the actual quantities being requested by individual traders may be verified, it is necessary to specify that traders must submit only one import licence application per serial number and per weekly period concerned, and to provide for a penalty in the event of a failure to meet this requirement. (3) With a view to modernising the management of the system, provision should be made for the information required by the Commission to be transmitted electronically. (4) In order to permit improved monitoring of imports under the subquota for third countries other than the United States and Canada, import licence applications and import licences themselves should mention only one country of origin. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2375/2002 is hereby amended as follows: 1. In Article 3, paragraph 1 is replaced by the following: 1. The overall import tariff quota shall be divided into three subquotas: (a) subquota I (order number 09.4123): 572 000 tonnes for the United States; (b) subquota II (order number 09.4124): 38 000 tonnes for Canada; (c) subquota III (order number 09.4125): 2 371 600 tonnes for other third countries. 2. The following Article 4a is added: Article 4a Traders may submit only one import licence application per order number and per weekly period concerned under Article 5(1). Where traders submit more than one application, all their applications shall be rejected and the securities lodged when the applications were submitted shall be taken over by the Member State concerned. 3. Article 5 is amended as follows: (a) Paragraph 1 is replaced by the following: 1. Applications for import licences shall be submitted to the competent authorities of the Member States no later than 13.00, Brussels time, every Monday. Applicants shall submit their licence applications to the competent authorities of the Member State in which they are registered for VAT purposes. They shall lodge a security, in accordance with Article 15(2) of Regulation (EC) No 1291/2000, for the amount specified in Article 10 of this Regulation. Each licence application shall indicate a quantity which may not exceed the quantity available per subquota or tranche concerned. Import licence applications and import licences themselves shall mention a single country of origin. (b) In paragraph 2, the words by fax are replaced by the words electronically. (c) Paragraph 3 is replaced by the following: 3. If the combined total of the quantities granted since the start of the period and the quantities referred to in paragraph 2 exceeds the relevant subquota or tranche, the Commission shall fix, no later than the third working day after the applications are lodged, the allocation coefficients to be applied to the quantities requested. (d) Paragraph 4 is replaced by the following: 4. After applying, where necessary, the application coefficients fixed in accordance with paragraph 3, the competent authorities of the Member States shall issue, on the fourth working day following the day on which the application is submitted, the import licences corresponding to the applications sent to the Commission in accordance with paragraph 2. No later than 18.00, Brussels time, on the day the import licences are issued, the competent authorities shall notify the Commission electronically, on the basis of the model annexed hereto, of the total quantity resulting from the sum of the quantities for which import licences have been issued on that same day. 4. The Annex is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation as amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 358, 31.12.2002, p. 88. Regulation as last amended by Regulation (EC) No 777/2004 (OJ L 123, 27.4.2004, p. 50). (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 410/2006 (OJ L 71, 10.3.2006, p. 7). ANNEX ANNEX Model of the notification referred to in Article 5(2) and (4) Import quota for common wheat opened by Regulation (EC) No 2375/2002 Week from ...to ... Subquota Serial No Trader's No Quantity applied for (t) Country of origin Quantity supplied (t) (1) Total quantities applied for (t): Total quantities supplied (t) (1): (1) To be completed only for the purposes of the notification referred to in Article 5(4) of Regulation (EC) No 2375/2002.